UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8256


SWINDELL D. WHEELER,

                Plaintiff - Appellant,

          v.

TONITA   LEE,  Correctional   Officer,   Evans Correctional
Institution; PARVIN PATTELL, Dr.; CORRECTIONAL MEDICAL
SYSTEMS, Evans Correctional Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:09-cv-01633-HFF)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Swindell D. Wheeler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Swindell     D.    Wheeler       seeks    to    appeal     the   district

court’s   order   denying     relief    on    his    42    U.S.C.     § 1983   (2006)

complaint.       We   dismiss   the    appeal       for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 209 (2007).

           The district court’s order was entered on the docket

on   September    21,   2009.    The    notice       of    appeal     was   filed   on

October 30, 2009. ∗          Because Wheeler failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




      ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3